Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 7, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Board found that claimant left his employment to attend a training program and that claimant’s temporary job had not yet ended; there was, therefore, continuing work available for claimant. Because leaving employment to attend school is considered a voluntary leaving without good cause, the Board found that claimant was disqualified from receiving unemployment insurance benefits. Under these circumstances and given the record before us, there is substantial evidence to support the Board’s decision and it must, accordingly, be upheld. Claimant’s remaining arguments have been examined and rejected for lack of merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.